Citation Nr: 0207262	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  99-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO) that denied the veteran's claims of 
entitlement to service connection hearing loss and tinnitus.  
A hearing was held at the RO in October 1999.  During the 
course of this appeal, service connection for tinnitus was 
granted and a 10 percent evaluation was assigned, the highest 
available under the applicable regulations, by a rating 
decision dated February 2000.  As such, the veteran's appeal 
as to the issue of entitlement to service connection for 
tinnitus is no longer in appellate status.

In the Appellant's Brief dated in June 2002, the veteran's 
representative raised the issue of entitlement to separate 10 
percent evaluations for tinnitus of the right ear and 
tinnitus of the left ear.  This issue has not been developed 
for appellate review and is therefore referred to the RO for 
appropriate disposition.  


FINDING OF FACT

A bilateral hearing disability as defined by the applicable 
VA regulation has not been shown by the evidence of record. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law and its implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, VA must notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed February 1999 
rating action, and were provided a Statement of the Case 
dated March 1999, and three Supplemental Statements of the 
Case dated August 1999, February 2000 and January 2002.  
These documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO sent the veteran a letter in July 2001, explaining the 
veteran's rights under the VCAA.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded a 
VA examination during the course of this claim, dated January 
2000.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. 1110; 38 C.F.R. 3.303.  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d).

The Board is bound by the definition of hearing loss as to 
the determination of what amount of hearing loss constitutes 
a disability.  38 CFR § 3.385.  This regulation states that 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

The veteran's service medical records are negative for any 
evidence of bilateral hearing loss.  Subsequent to service 
discharge, audiological examinations from the veteran's 
employer, dated from July 1975 to October 1998, show some 
degree of high frequency hearing loss.  However, the vast 
majority of readings show little to no hearing loss in the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz.  On every 
audiological test but one, the readings for the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz were all below 40, and 
no test showed the auditory threshold for at least three of 
these frequencies to be 26 decibels or greater.  The only 
audiological test of note is an October 1998 audiological 
test that found the veteran's hearing loss in the left ear, 
at the 4000 Hertz range, to be 50 decibels, and the veteran's 
hearing loss in the right ear at the 4000 Hertz range to be 
40 decibels.  The examiner found severe high frequency 
hearing deficits that were secondary to military noise 
exposure.

The veteran testified at a personal hearing before the RO 
that he was exposed to acoustic trauma while serving in 
Vietnam.  The veteran stated that he served in an Artillery 
Group and was also exposed to incoming fire.

On VA audiological examination, dated January 2000, the pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
15
LEFT
5
5
0
5
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

Taking into account all relevant evidence, the Board finds 
that the veteran does not have a level of hearing loss 
sufficient to be considered a disability.  In this regard, 
the Board notes the October 1998 private audiological 
examination which found the veteran to have a decibel loss of 
50 in the left ear at 4000 Hertz, and a decibel loss of 40 in 
the right ear at 4000 Hertz.  However, considering the vast 
amount of other audiological examinations of record which do 
not show such a loss of hearing, to include the most recent 
VA audiological examination conducted in 2000, the Board 
finds that the evidence taken as a whole, does not support 
the veteran having impaired hearing to the extent that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or that the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or that speech recognition scores using the Maryland 
CNC Test are less than 94 percent, such that the veteran's 
hearing loss can be considered a disability for VA purposes.  
38 CFR § 3.385.

Again, the Board does not dispute the fact that the veteran 
has a certain degree of hearing loss in the higher frequency 
ranges; however, the regulations have very specific 
requirements that must be met for the veteran to be 
considered to have a hearing loss disability, and those 
requirements are simply not met in this case.  Id.  
Additionally, as there is no evidence of a current disability 
for VA purposes, 38 U.S.C.A. § 1154 (West 1991) is not for 
application.

Thus, under 38 CFR § 3.385, the veteran does not have a level 
of hearing loss sufficient to be considered a disability for 
VA purposes.  Without the existence of a current disability, 
the veteran's claim cannot be maintained.  Finally, in 
reaching this decision the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for hearing loss is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

